Appeal by the defendant from a judgment of the Supreme Court, Queens County (McKay, J.), rendered March 11, 2002, convicting him of grand larceny in the second degree and burglary in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, his waiver of his right to appeal was voluntary, knowing, and intelligent, and encompassed the denial of those branches of his motion which were to suppress identification testimony and physical evidence (see People v Kemp, 94 NY2d 831 [1999]; People v Miller, 306 AD2d 294 [2003]; People v Hussain, 309 AD2d 818 [2003], lv denied 1 NY3d 598 [2004]). Altman, J.P., H. Miller, Cozier and Mastro, JJ., concur.